internal_revenue_service p o box cincinnati oh release number release date date date legend x scholarship y state z dollars award amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won’t be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a scholarship program called x to provide support for y students who might not otherwise continue their post-secondary education without financial assistance you will award scholarships each year according to the funds available and the number of qualified applicants in it is estimated that a total of ten z dollars scholarships will be awarded to eligible students scholarships will be renewable for up to four years you will disseminate information about x through social media print emails your website other educational websites press releases and college fairs print materials will be mailed directly to every high school guidance office in y you will use these means to detail the purposes for which x is awarded eligibility requirements selection criteria and your application deadline applicants letter catalog number 58263t will complete an online scholarship application which will be available on your website print applications will also be available upon the applicant’s request eligibility to receive a scholarship is currently restricted to residents of y enrolled or intending to enroll at a college or university wherever located and described in sec_170 of the code in addition to the application students will also submit an essay transcripts recommendations and a demonstration of financial need as reported in their federal student aid report selection for a scholarship is based on a combination of financial need and academic merit scholarships will be awarded after your board meets in may awards are given on academic excellence contributions to the community need and an essay scholarships will be paid directly to the educational_institution and must be used for tuition or related expenses within the meaning of code sec_117 also students are required to submit academic transcripts to demonstrate that they are meeting the satisfactory progress requirements for renewal of awards recipients may renew x for up to four years basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 i1 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
